SIMPSON, J.
This action of unlawful detainer was brought by the appellee against the appellant in the justice of the peace court, where a judgment was rendered against the defendant, whence the case was removed to the law and equity court by certiorari, where *633it was tried do novo. The property having been delivered up, judgment was rendered by the court without a jury against the defendant for the costs.
The court made a special finding of the facts, to the effect that there was a termination of the defendant’s possessory interest by agreement September 1, 1905, and that the defendant was in the wrongful possession of the property at the commencement of the suit. The only assignments of error are to the action of the court in so finding and in rendering judgment for the plaintiff.
While there is some conflict in the testimony, yet the finding of the court is based upon evidence justifying such finding, and will not be disturbed by this court. This being the case, there was no necessity for any notice to terminate the tenancy, and the judgment, of the court is without error.
The judgment of the court is affirmed.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.